Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, Patent 9090348 B2-Lesperance et al (hereinafter referred to as ‘Les”), in view of US 20130050486 A1-Omer et al (Hereinafter referred to as “Omer”), in further view of US 20060056404 A1-Mueckenheim et al (Hereinafter referred to as “Mueck”) does not disclose, with respect to claim 1, performing an adaptation of the bit rate of the compressed video stream by reserving an incompressible portion of the bandwidth as claimed.  Rather, Les discloses a system for transmitting commands and a video stream between a remote-controlled craft drone and a ground station (Fig. 2, drone , element 100; ground station, element 10), wherein the system comprises a bidirectional link between craft and ground station, at least partly implementing a commercial cellular communication network said bidirectional link being ensured by means of a cellular modem on the craft side (Fig 2, element 110, cell modem; Column 7, lines 1-15, Les discloses the control device which is connected to a cellular network has application for commercial applications. Therefore, the interpretation of cellular network applies to a commercial network) and conveying, on the one hand, a compressed video stream generated (column 5, lines 25-30, wherein video/sensors of the control device (base station), will access data from the sensor/video device on the drone; column 4, lines 25-30, wherein the video/sensor in the control device, obtains real time streaming video or sensor data from drone. Therefore, it would be obvious that the streamed data is compressed; column 2, lines .  Accordingly, claims 1-4, 6-18 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487